Exhibit 23. 3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement on Form S-4 of National Commerce Corporation of our report dated March 10, 2017 with respect to the consolidated financial statements of National Commerce Corporation and subsidiaries, appearing in the Annual Report on Form 10-K of National Commerce Corporation for the year ended December 31, 2016. We also consent to the reference to our firm under the heading “Experts.” /s/PORTER KEADLE MOORE, LLC Atlanta, Georgia June 28, 2017
